Citation Nr: 1828407	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, and including as secondary to bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  He served honorably in the United Army.  

The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was previously before the Board in February 2018, when it was remanded for a corrected supplemental statement of the case pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Earlier, this matter was before the Board in December 2016 when it was remanded for an addendum medical opinion and in December 2015 when it was remanded so that additional medical records could be added to the claims file.  Since this matter was previously before the Board in February 2018, it has been reassigned to the undersigned Veterans Law Judge. 


FINDING OF FACT

An acquired psychiatric disorder, to include depression, was noted in the Veteran's entrance examination and an increase in severity during service has not been shown. 


CONCLUSION OF LAW

The presumption of soundness has been rebutted and the criteria for entitlement to service connection for an acquired psychiatric disorder (to include depression) have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


[CONTINUED ON NEXT PAGE]




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Direct service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection requires: (1) a service connected disability; (2) a nonservice connected disability; and (3) evidence that the nonservice connected disability is either (a) proximately due to or the result of the service-connected disability or (b) aggravated (increased in severity) by the service-connected disability.  See 38 C.F.R. § 3.310.  Here, although the Veteran has contended that his depression is secondary to his bladder cancer, the Board finds that as he is not service connected for bladder cancer, nor any other disability, secondary service connection is not warranted because there is no service connected disability for his depression to be secondary to.  As a result, further consideration of his claim under this theory of entitlement is foreclosed. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 1111.  Mere history of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, where a preexisting disease or injury is noted on the entrance examination, the question becomes whether service connection is warranted based on in-service aggravation of the pre-existing condition.  "A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptoms of an injury or illness (such as pain or the visible flatness of his feet), a lay person is not qualified to provide an opinion about a complex medical matter such as the ultimate cause of a medical condition.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Analysis

Here, the evidence indicates that the Veteran has a current disability because, during the pendency of this claim in January 2017, a VA examiner diagnosed the Veteran with unspecified depressive disorder.  Accordingly, the first element of direct service connection has been met.  

Turning to the question of in-service incurrence or aggravation of an injury or disease, however, the Board finds that the condition cannot have been incurred during service because it was noted on the Veteran's Army entrance examination report and therefore it pre-existed service.  [To the extent a prior Board determination was made that the condition was not noted, that appears to have overlooked the entrance examiner's note regarding symptoms at the time].  Here, the Board finds that consideration of the full entrance examination report indicates the presence of psychiatric conditions reported by the Veteran because he checked the box attesting to depression and excessive worry, which were further noted by the examiner in handwriting on a different page in the form of worry regarding finances, exams, and other matters, as well as associated sleep problems.  Accordingly, the Board concludes that the Veteran's current disability was noted at entry into service and, therefore, it pre-existed service and the presumption of soundness does not apply. 

Separately, the Board notes that such a finding is consistent with private treatment records from February 1989 and January 2001, both prior to the Veteran filing the present claim for service connection, in which he told psychiatric care providers that he has been depressed since childhood and tried to commit suicide at 14 or 15 years old prior to joining the Army at 18.  It is also consistent with the competent medical evidence of record, to include a March 2013 opinion (depression was "clearly pre-existing his service") and an April 2013 opinion (the Veteran "suffered from mild depression and anxiety likely secondary to his childhood environment" prior to service).

Because the Veteran's disability was noted on his entrance examination and pre-existed service, his claim for service connection becomes one of aggravation.  Here, the Board concludes that the requirement of an increase in severity during service has not been shown because the Veteran's service treatment records are silent as to psychiatric conditions and the competent medical evidence of record demonstrates that no increase in severity occurred in service.

[The Board also notes that the Veteran himself has not contended that his psychiatric condition increased in severity during service; rather, he has contended that it is secondary to his bladder cancer or else due to contaminants he was exposed to in Germany.  The Board further notes that both of these theories are rendered moot by the Board's findings that the psychiatric condition pre-existed and was not aggravated by service.]

Regarding the competent medical evidence of record, opinion providers have consistently opined that no increase in severity occurred in service, to include in January 2017 ("There was NOT an increase in the severity of any psychiatric disorder during service.") and April 2013 (depression was "asymptomatic throughout his military service").  The Board notes that these opinions are consistent with a statement of medical condition the Veteran executed in July 1971 indicating that there had been no change in his medical condition since his separation examination months earlier in that year.  Accordingly, because an increase in severity during service has not been shown, service connection is not warranted.  

ORDER

Service connection for an acquired psychiatric disorder, to include depression, and including as secondary to bladder cancer, is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


